940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank C. LECHIARA, Jr., Randolph C. Scott, Plaintiffs-Appellants,v.Fred L. FOX, II, Chief Judge of the Sixteenth JudicialCircuit, Rodney B. Merrifield, Judge of the SixteenthJudicial Circuit, Barbara A. Core, Clerk of the SixteenthJudicial Circuit, Defendants-Appellees.
No. 90-2078.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1990.Decided July 31, 1991.

Appeal from the United States District Court for the Northern District of West Virginia, at Clarksburg.  William M. Kidd, Senior District Judge.  (CA-90-18-C-K)
Frank C. Lechiara, Jr., Randolph C. Scott, appellants pro se.
N.D.W.Va.
AFFIRMED.
Before PHILLIPS, and WILKINSON, Circuit Judges, and, CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Frank C. Lechiara, Jr. and Randolph C. Scott appeal from the district court's order denying their Fed.R.Civ.P. 60(b) motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Lechiara v. Fox, CA-90-18-CK (N.D.W.Va. Apr. 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that a claim that witnesses were not allowed to testify in a criminal proceeding may be brought in a habeas petition under 28 U.S.C. Sec. 2254